Citation Nr: 1139814	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-37 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease with prior myocardial infarction. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from October 1978 to January 1979 and February 2003 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, RO denied entitlement to service connection for hypertension on a direct basis. 

In the September 2011 Informal Hearing Presentation, the Veteran's representative asserted that while the RO developed the Veteran's claim on a direct service connection basis it did not look to see if the Veteran's hypertension is secondary to his service-connected coronary artery disease.  In the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007), the court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Therefore, the Board will adjudicate the claim both on a direct service connection basis and as secondary service connection. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is warranted for the issue of entitlement to service connection for hypertension on a secondary service connection basis.  




The Board notes that the Veteran was afforded VA examinations in August 2007 and January 2008 to determine whether his hypertension was related to service.  While those examinations found that the Veteran had a current diagnosis of hypertension, the Veteran's hypertension that preexisted his second period of service was not found to be aggravated beyond a natural progression of the disease and therefore not related to his military service.  However, those examinations did not discuss if the Veteran's hypertension was due to or aggravated by his service-connected coronary artery disease.  Therefore, in light of the assertions of the Veteran's representative, the Board finds that the RO should schedule the Veteran for a VA examination to determine if his hypertension is at least as likely as not due to or aggravated by his service-connected coronary artery disease.

The Board also finds that while the Veteran's service treatment records from his second period of military service are of record, the Veteran's service treatment records from his first period of military service are not.  Therefore, the RO should obtain the Veteran's service treatment records from his first period of military service.  If those records cannot be obtained, then the RO must make a formal finding of unavailability.  

In addition, the Board notes that in an August 2004 Medical Evaluation Board report, it was stated that the Veteran's first acute myocardial infarction occurred in 1996 while he was on annual training.  A November 2003 service treatment record noted that the Veteran had a heart attack in April 1997 and poorly controlled hypertension in August 2003.  The Board notes that there are no medical records from 1996 or 1997, nor is there evidence of whether the Veteran was on active duty for training or inactive duty for training at that time.  Therefore, the RO should obtain all of the Veteran's service treatment records and service personnel records from his Reserve Service as well as determine if he was on active duty for training or inactive duty for training when he suffered his first myocardial infarction.  If any records cannot be obtained, the RO must document all steps taken and issue a Memo of Unavailability.   All records and responses received should be associated with the claims file.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should obtain all of the Veteran's service treatment records and service personnel records from his first period of service as well as his Reserve service, especially from 1996 and 1997.  It should also be determined if the Veteran was on active duty for training or inactive duty for training in 1996 and 1997.  If any records cannot be obtained, the RO must document all steps taken and issue a Memo of Unavailability.   All records and responses received should be associated with the claims file.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his hypertension.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should then determine if the Veteran's hypertension is at least likely as not due to or aggravated by the Veteran's coronary artery disease.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The RO should review the claims file to ensure that all the foregoing requested development is completed and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.   

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




